Title: II. William Waring’s Plan for Weights and Measures, 30 January 1790
From: Waring, William
To: 


A Plan for the Regulation of Weights and Measures; respectfully proposed to the Legislature of the United States.
As our venerable President, in his late Address to the Senate and House of Representatives, was pleased to recommend to their Attention, “A Uniformity in the Currency, Weights and Measures of the United States,” as, “An Object of great Importance” and an invariable universal Standard for Weights and Measures having  long been a Desideratum in Europe, I am induced to suggest a few Thoughts on that Head; especially as an extraordinary Opportunity now offers for an important Regulation in these necessary Particulars; hoping that some Friend to the Commonwealth who has more Leisure and better Abilities, may undertake to do the Subject justice.
The Divisions of Money adopted by the late Congress are so extremely simple, convenient, and well adapted to easy Computation, by their harmonizing with the Order of Numbers, that they far exceed every thing of the kind elsewhere in the World; and if a similar Plan were to take Place for Weights and Measures, deduced from a permanent Standard, which could be easily and accuratly obtain’d in any Age or Nation, independently of all prior Measures, it would, I conceive, add much to the Reputation, Convenience and Advantage of our rising Country: for it would so wonderfully simplify our Arithmetic, Gauging, Surveying, &c. that they might be learned in much less Time, and with less Expence than is now necessary; which must be an Object of Consequence to the Youth in general, to Parents of the less affluent Class in particular, and to the Advancement of Science; consequently—a public Good.
For this Purpose, the following little Scheme is hinted, with due deference.
As a Dollar was judiciously chosen for the Money-Unit, so might the Unit or Standard for universal Measures be The Equatorial  Pendulum, Viz. the Length of a Pendulum, from the Centre of Motion to the Centre of Oscillation, which would vibrate Seconds at the Equator in Vacuo, or with a proper maintaining Power in Air. Such a Measure accurately prepared, when the Thermometer stands at, or about, 55 Degrees of Farenheit’s Scale, of some Substance the least liable to Contraction or Expansion by different Degrees of Heat, would, on many Accounts, be the best Standard ever yet proposed; not only for Lineal Measures, but also for Measures of Capacity and Weights: at least, much better than the Length of a King’s Arm, the Original of our present Yard, or the variable ponderosity of a Grain of Wheat.
This proposed Standard, being just 39 English Inches, would be of a suitable Length for common Use; it might be called a Pend (from Pendulum) or the Federal Ell, and be both divided decimally and increased in a decuple Proportion, according to the excellent Order of Numbers, like the Money-Unit; by which Ratio, the Congruity  of our Money, Weights and Measures would almost preclude the Necessity of Calculation, and their regular Gradations most beautifully convey the Ideas of Extension and Quantity, so as to excite the Admiration, if not the Imitation of foreign Nations.
On these Principles are essayed the following Tables; in which it may be observed, that several of the Terms are Contractions of significant Latin Words; but as Names are merely arbitrary, they may be altered at Pleasure.


Table I of Lineal Measure.

10 Mins = 1 Decu =  .39 In.
10 Catens = 1 Muta = 325.Ft.


10 Decus = 1 Hand = 3.9 —
10 Mutas = 1 Mile = 3250.—


10 Hands = 1 Pend =39. —
10 Miles = 1 League, 11.3 of which = 1 ° of a Great Circle on the Earth’s Surface, nearly.


10 Pends = 1 Caten =32.5 Ft.



  
Table II. of Plane Measure.

10 Sqr. Decus = 1 Med
10 Floors = 1 Sqr. Caten


10 Meds = 1 Sqr. Hand
  10 Sqr Catens = 1 Rood, nearly the common


  10 Sq. Hands = 1 Foot, nearly = common Sqr Ft.
  10 Roods = 1 Acre, about 2½ common


10 Feet = 1 Sqr Pend
10 Acres = 1 Hide


  10 Sqr. Pends = 1 Floor or Square
10 Hides = 1 Sqr. Mile.



  
Table III of Solid Measure.

1000 Cubic Mins = 1 Cubic Decu
10 Trimins = 1 Cubic Decu


1000—Decus = 1—Hand
10 Cubic Decus = 1 Bidecu


1000—Hands = 1—Pend,
10 Bidecus = 1 Tridecu


  &c.   &c.   &c.
10 Tridecus = 1 Cubic Hand


Or thus:
10 Cubic Hands = 1 Bihand


10 Cubic Mins = 1 Bimin
10 Bihands = 1 Trihand


10 Bimins = 1 Trimin
10 Trihands = 1 Cubic Pend, &c.


A prismical vessel 1 Hand Square and 4 deep, or 4 cubic Hands, = 237¼ cubic Inches, being but a very small Quantity more than the English Wine-Gallon, would be a good Standard for the Federal Gallon; hence


Table IV of Liquid Measure.

10 Mets =1 Pint
10 Gallons = 1 Firkin


10 Pints = 1 Gallon
10 Firkins = 1 Vas. or Hogshead.



And a prismic Vessel, 3 Hands Square and 4 deep, containing 36 cubic Hands, or 9 of the above Gallons = 2135½ cubic Inches, nearly equal to the Winchester Bushel, might be a Standard for ours; or rather a Circular Measure of equal Capacity; the proportion of the Diameter to the Depth not essential, provided the irregular Custom of Heaping be discontinued. Hence

  
Table V of Dry Measure.

10 Manus = 1 Pottle
10 Bushels = 1 Seem


10 Pottles = 1 Bushel
10 Seems = 1 Way.


Yet, seeing the Confusion consequent to a diversity of Measures, perhaps it would be better to have but one Standard established for Liquid and Dry Measures; and so make the Bushel equal to ten Liquid Gallons: thus, 10 Pints = 1 Gallon; 10 Gallons = 1 Bushel, &c. as before. Though this Bushel would be 1/9 more than the former, I believe any little Inconvenience which might arise at first introducing it would be much overbalanced by future Advantages. But,
If we must still retain the Weights, and Measures now in use, their Stand Dimensions, either Square or Circular, may be as well expressed in parts of the Equatorial Pendulum as in Inches, and divided as above.
Now as to Weights: An English cubic Foot of Rain or River Water weighing just 1000 Ounces Avoirdupois, half a cubic Hand, or ⅛ of a Gallon = 17.16 might be a Standard for our Pound; or, if the pound must [be] the same as now in Use, a Metalic Prism, .5 of a Hand Sqr. and 1.86436 long, weighed hydrostatically in this Fluid, would shew the Weight of an equal Magnitude thereof to great Accuracy, which would be exactly the Avoirdupois pound; either of them to be Divided, &c. as in

  
Table VI of Weights.

10 Grains = 1 Dram
10 Stone = 1 Centon


10 Drams = 1 Ounce
10 Centons = 1 Mille


10 Ounces = 1 Pound
10 Milles = 1 Quinton [5 Tons.]


10 Pounds = 1 Stone



Thus, the Equatorial Pendulum, may be an exact, permanent Standard for any Weights or Measures whatsoever, whether those now in Use or better, whereby they can be communicated by Information only, and obtained to sufficient Accuracy, independently  of all other Measures, in any part of the World, to the latest Posterity.

Wm. WaringPhilada. 30th. 1 mo. 1790.



   
   More eligible than those of particular Latitudes, as heretofore proposed.




   
   The Result of Theory and Experiment.


